                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                          :
IRENE KENDRELL, personal representative                   :       CIVIL ACTION
of the ESTATE OF ANTHONY                                  :
KENDRELL,                                                 :
                                                          :
                             Plaintiff,                   :       No. 17-229
                                                          :
                            v.                            :
                                                          :
JIM MATTIS, Secretary of the U.S.                         :
Department of Defense,                                    :
                                                          :
                             Defendant.                   :
                                                          :

                                               MEMORANDUM

ROBERT F. KELLY, Sr. J.                                                             NOVEMBER 5, 2018

         Plaintiff Irene Kendrell (“Kendrell”) filed this action as the Personal Representative of

the Estate of Anthony Kendrell (the “Estate” or “Anthony”) against Defendant Jim Mattis, the

Secretary of the United States Department of Defense (“Government”), alleging violations of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the New Jersey Law

against Discrimination, N.J. Stat. Ann. §§ 10:5–12. By stipulation, the New Jersey Law against

Discrimination claim was dismissed and the Rehabilitation Act, 29 U.S.C. § 701 et seq., was

substituted in place of Kendrell’s ADA claims. (Doc. No. 11.)

         On or around September 21, 2016, Kendrell filed a Complaint on behalf of the Estate of

her son, Anthony, in the United States District Court for the District of New Jersey. 1 (Doc. No.


1
 Kendrell was originally represented by counsel. However, on April 25, 2018, the Court allowed counsel to
withdraw from the case. (Doc. No. 21.) An evidentiary hearing was held on April 25, 2018 to determine whether
Kendrell could proceed on behalf of the Estate without the assistance of counsel. Federal law permits a party to
pursue all relief available to her without representation of counsel, but a non-attorney party may not seek relief on
behalf of anyone other than herself. See Johnson v. Marberry, 549 F. App’x 73, 75 (3d Cir. 2013) (citing 28 U.S.C.
§ 1654). Estate administrators do not act on behalf of themselves, but rather on behalf of the estate beneficiaries.
However, a non-attorney estate administrator may proceed pro se if she is the sole beneficiary of the estate. See
1-1.) On January 13, 2017, the case was transferred to this Court. (Doc. No. 1-7.) In her

Complaint, Kendrell alleges that the Government: (1) failed to provide reasonable

accommodations for Anthony’s disability; (2) subjected Anthony to a hostile work environment

because of his disability; and (3) unlawfully retaliated against Anthony. 2 (Compl. ¶¶ 33–42.)

         Presently before the Court is the Government’s Motion for Summary Judgment (Doc. No.

40) and Kendrell’s pro se Motion for Case to Go to Trial with a Jury (Doc. No. 41). On October

19, 2018, a hearing was held to discuss these motions. 3 For the reasons noted below, the

Government’s Motion is granted and Kendrell’s pro se Motion for Case to Go to Trial with a

Jury is denied.

I.       BACKGROUND 4

         Anthony experienced Asperger’s Syndrome and High Functioning Autism. (Def.’s Mem.

Law Supp. 2, Ex. A (“EEO Compl.”), at 4.) Beginning in 2008, Anthony worked as a Contract

Specialist for the Defense Logistics Agency (“DLA”). (Id.) Anthony was assigned to “first line

supervisor,” Donna Raday (“Raday”), and “second line supervisor,” Ruth Herman (“Herman”).

(Compl. ¶ 12.) Both Raday and Herman were aware that Anthony suffered from a mental

disability and that, in order to accommodate him, they were required to: (1) explain new duties to


Malone v. Nielson, 474 F.3d 934, 936–37 (7th Cir. 2007) (per curiam). Here, Kendrell is the sole beneficiary of the
Estate. Consequently, we found that Kendrell could proceed in this matter pro se. (Doc. No. 26.)
2
 At some point during the proceedings, an apparent settlement was reached between the Government and counsel
for Kendrell. The Court granted the Government’s Motion to Enforce Settlement Agreement on April 17, 2018 and
marked the case closed. (Doc. No. 17.) However, after a pro se Emergency Motion to Request a Hearing on
Motion to Enforce Settlement Agreement, filed by Kendrell on April 19, 2018, as well as an evidentiary hearing on
April 25, 2018, it was apparent that Kendrell had not authorized the settlement and wished to proceed with the case.
(Doc. Nos. 18, 19.) On June 19, 2018, the Court vacated its earlier decision, denied the Government’s Motion to
Enforce Settlement Agreement, and reopened the case. (Doc. No. 27.)
3
 At the hearing, it was decided that Kendrell’s pro se Motion for Case to Go to Trial with a Jury would be construed
as her Response in Opposition to the Government’s Motion.
4
  Kendrell’s Motion does not contain a detailed description of the facts at issue in this case. Therefore, we rely on
the facts presented in her Complaint (Doc. No. 1-1.), as well as the Government’s Motion for Summary Judgment.
See Holmes v. Chiarelli, No. 4:07-1477, 2010 WL 4781103, at *11–12 (M.D. Pa. Nov. 17, 2010).

                                                          2
Anthony in discreet, manageable tasks; (2) provide opportunities for Anthony to ask specific

questions concerning his tasks in person; (3) provide new assignments to Anthony in discreet,

manageable amounts; (4) provide validation to Anthony before providing constructive feedback;

and (5) provide reiteration of new task instructions when needed. (Id. ¶¶ 12–13.)

        However, Kendrell asserts that Raday and Herman did not accept Anthony’s mental

disability as a valid disability requiring reasonable accommodations. (Id. ¶ 14.) According to

Kendrell, Raday refused to provide Anthony any reasonable accommodations and would “dump”

multiple assignments on Anthony’s desk without providing manageable instructions or being

available to answer any of Anthony’s questions in person. (Id. ¶ 15.) Raday would also subject

Anthony to sarcasm and cynicism, thus amplifying Anthony’s symptoms. (Id.)

        In or around the summer of 2009, Anthony requested to be assigned to a new supervisor.

(Id. ¶ 16.) Before working for Raday, Anthony had successfully worked as a contract specialist

under prior supervisors. (Id.) However, Raday frequently worked from home and was largely

unavailable to answer Anthony’s questions in person. (Id. ¶ 20.) Raday was aware of Anthony’s

need to ask in-person questions and have instructions reiterated multiple times; however, she

required Anthony to send her questions via email that she would respond to days later. (Id.)

Anthony’s request for a new supervisor was denied. (Id.)

        In May 2013, Anthony was assigned oversight of the Decentralized Blanket Purchase

Agreement Program (“Program”). 5 (Def.’s Mem. Law Supp. 2.) He was initially trained in his

new role for three hours by Linda Ciglinsky (“Ciglinsky”). (Compl. ¶ 19.) However, after this

initial training, Raday took over as his trainer. (Id.) Anthony asked to continue training with

Ciglinsky, but Raday refused, saying that he could ask her questions via email. (Id. ¶ 20.)


5
 The Program requires contract specialists, such as Anthony, to draft contract announcements, bids, and proposals;
evaluate contract proposals; and recommend contract awards. (Def.’s Mem. Law Supp. 2.)

                                                         3
       On June 24, 2013, Anthony filed a complaint with DLA’s Equal Employment

Opportunity Office (“EEO”), alleging that DLA failed to provide him reasonable

accommodations and subjected him to disability-based harassment. (Id. ¶ 22; see also Def.’s

Mem. Law Supp. 3.) In his EEO Complaint, Anthony requested again to be placed under

different supervisors. (See Def.’s Mem. Law Supp. 3.) Kendrell alleges that, in response to

Anthony’s EEO Complaint, Raday moved Anthony’s desk away from his fellow contract

specialist colleagues and placed him outside of her office. (See Compl. ¶ 24.)

       However, despite his relocation away from his colleagues, Raday purportedly instructed

Anthony to direct any questions that he had to his colleagues near the area where he previously

worked. (See id. ¶ 25.) Anthony was uncomfortable asking his colleagues for assistance because

of his disability and asked Raday to introduce him to them and explain that he would be seeking

assistance from time to time. (Id.) Raday refused, stating, “I don’t have time to be running

around.” (Id.)

       On November, 27, 2013, Herman sent a “Letter of Concern and Instruction” to Anthony,

which explained that his “requests for assistance with basic contract concepts” were troubling

and that he “repeatedly ask[ed] the same basic questions” and had “difficulty performing basic,

repeated tasks.” (Id. ¶ 27.) The letter was not disciplinary and was not placed in Anthony’s

personnel file. (See Def.’s Mem. Law Supp., Ex. E (“Herman Dep.”), 16:9–16:19.)

       On February 19, 2014, DLA placed Anthony on indefinite, paid administrative leave

pending medical documentation that he was not a threat to himself or others as a result of an

incident that occurred a few days earlier. (See id.) According to a letter from Herman to

Anthony concerning the administrative leave, Anthony was “irate and loud” and angry about

Raday. (Compl., Ex. 4 (“Administrative Letter”).) The letter further continued:



                                                4
                 You [Anthony] repeated that you were stressed, and then told me
                 that you were thinking of killing yourself. You said that you
                 thought about it every night since you were 11 years old, and that
                 you wished you were dead. You expressed it in a stream of
                 consciousness manner, also saying “that I wouldn’t kill myself
                 because I didn’t want to spend eternity in purgatory; I’d rather live
                 in hell on earth than hell in purgatory. I’m a logical person.”

(Id. at 1; see also Herman Dep., 32:2–32:24.)

       Anthony remained on paid administrative leave until May 19, 2015, at which time DLA

removed him from federal service. (Def.’s Mem. Law Supp. 4–5.) Anthony was unable to

provide medical documentation that showed he was medically able to return to work or clarify

conflicting documentation provided by his treating physician, Dr. Leon I. Rosenberg. (Def.’s

Mem. Law Supp., Ex. I (“Notice of Decision”).) On May 23, 2015, Anthony took his own life.

(Compl. ¶ 30.)

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) states that summary judgment is proper “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court asks “whether the evidence

presents a sufficient disagreement to require submission to the jury or whether . . . one party

must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

The moving party has the initial burden of informing the court of the basis for the motion and

identifying those portions of the record that demonstrate the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A fact is material if it could

affect the outcome of the suit after applying the substantive law. Further, a dispute over a

material fact must be ‘genuine,’ i.e., the evidence must be such ‘that a reasonable jury could




                                                  5
return a verdict in favor of the non-moving party.’” Compton v. Nat’l League of Prof’l Baseball

Clubs, 995 F. Supp. 554, 561 n.14 (E.D. Pa. 1998) (quoting Liberty Lobby, 477 U.S. at 255).

       Summary judgment must be granted “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. Once the moving party

has produced evidence in support of summary judgment, the non-moving party must go beyond

the allegations set forth in its pleadings and counter with evidence that presents “specific facts

showing that there is a genuine issue for trial.” See Big Apple BMW, Inc. v. BMW of N. Am.,

Inc., 974 F.2d 1358, 1362-63 (3d Cir. 1992). “More than a mere scintilla of evidence in its

favor” must be presented by the non-moving party in order to overcome a summary judgment

motion. Tziatzios v. United States, 164 F.R.D. 410, 411-12 (E.D. Pa. 1996). If the court

determines there are no genuine disputes of material fact, then summary judgment will be

granted. Celotex, 477 U.S. at 322.

       “Although pro se filings are entitled to liberal construction, the plaintiff must still set

forth facts sufficient to survive summary judgment.” Houseknecht v. Doe, 653 F. Supp. 2d 547,

555 (E.D. Pa. 2009). “When considering a motion in a pro se plaintiff’s proceedings, a court

must ‘apply the applicable law, irrespective of whether a pro se litigant has mentioned it by

name.’” Dawson v. Cook, 238 F. Supp. 3d 712, 717 (E.D. Pa. 2017) (quoting Holley v. Dep’t of

Veteran Affairs, 165 F.3d 244, 247–48 (3d Cir. 1999)); see also Hamilton v. Jamieson, 355 F.

Supp. 290, 298 (E.D. Pa. 1973). However, the Court may not “infer facts or legal arguments

central to plaintiff’s claims which are not set forth in plaintiff’s . . . Complaint.” Lumumba v.

Phila. Dep’t of Human Servs., No. 98-5195, 1999 WL 345501, at *2 (E.D. Pa. May 21, 1999).




                                                  6
III.   DISCUSSION

       The Rehabilitation Act “expressly makes the standards set forth in the [ADA] applicable

to federal employers and to employers receiving federal funding.” Wishkin v. Potter, 476 F.3d

180, 184 (3d Cir. 2007). Kendrell brings three claims against the Government: (1) failure to

provide reasonable accommodations for Anthony’s disability; (2) hostile work environment

because of his disability; and (3) unlawful retaliation against Anthony. (Compl. ¶¶ 33–42.) We

will address each claim in turn.

       A.      DLA did not Fail to Provide Reasonable Accommodations

       “An employer discriminates against a qualified individual with a disability when the

employer does not make reasonable accommodations to the known physical or mental limitations

of the individual . . . .” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999).

“When making an accommodation claim, ‘[a]n employee can succeed under the Rehabilitation

Act only if the employee can demonstrate that a specific, reasonable accommodation would have

allowed [him] to perform the essential functions of [his] job.’” Boandl v. Geithner, 752 F. Supp.

2d 540, 558 (E.D. Pa. 2010) (quoting Donahue v. Consol. Rail Corp., 224 F.3d 226, 232 (3d Cir.

2000)). “The plaintiff must make a prima facie showing that reasonable accommodation is

possible. If the plaintiff is able to meet these burdens, the defendant then bears the burden of

proving, as an affirmative defense, that the accommodations requested by the plaintiff are

unreasonable, or would cause an undue hardship on the employer.” Shiring v. Runyon, 90 F.3d

827, 831 (3d Cir. 1996).

       Kendrell alleges that Anthony was not given a reasonable accommodation that would

have allowed him to perform the essential functions of his job. (Compl. ¶¶ 33–36.) In her

Complaint and supplemental documents, Kendrell identifies only one accommodation that



                                                  7
Anthony sought: to be reassigned to a different supervisor. 6 (See, e.g., Compl. ¶¶ 16, 21

(“Kendrell requested that Ciglinksy be reassigned as his trainer.”); Compl. ¶ 22 (“In the [DLA

EEO Complaint], Kendrell simply requested a different supervisor.”). However, the United

States Court of Appeals for the Third Circuit (“Third Circuit”) is clear that transfers away from

coworkers or managers do not constitute reasonable accommodations. See Gaul v. Lucent

Techs., Inc., 134 F.3d 576, 581 (3d Cir. 1998) (quoting Wernick v. Fed. Reserve Bank of N.Y., 91

F.3d 379, 384 (2d Cir. 1996)) (holding that Congress did not enact the ADA to allow courts to

“interfere with personnel decisions,” but simply intended that “disabled persons have the same

opportunities available to them as are available to nondisabled persons.”); see also Ozlek v.

Potter, 259 F. App’x 417, 421 n.2 (3d Cir. 2007) (extending Gaul to encompass transfers away

from supervisors and managers as unreasonable accommodations).

        According to the Third Circuit, employee transfer requests place a “wholly impractical

obligation on . . . any employer.” See Gaul, 134 F.3d at 581. Employers would face an

“amorphous ‘standard’” that obligated them to transfer employees depending on an “infinite

number of variables, few of which are under [their] control.” Id. Additionally, employers would

be subjected to “extraordinary administrative burdens” when “assigning new projects . . . ,

changing work locations, or planning social events.” Id. Employers would be effectively

turning over their managerial functions to the courts. See id.

6
  It is unclear whether Kendrell includes a claim for reasonable accommodation regarding Anthony’s need for
opportunities to ask questions concerning his tasks in-person and be provided reiteration of new task instructions
when needed. To the extent such a claim is brought, we find that it also fails. (Compl. ¶ 28.) Kendrell alleges that
Raday was unavailable to Anthony because she frequently worked from home (which is one of the reasons Anthony
requested a new supervisor). (Id. ¶ 20.) We do not find that requiring Raday to be in the office every day to answer
Anthony’s questions a reasonable accommodation. See ADA Compliance Guide, Types of Reasonable
Accommodations ¶ 350 (2018) (noting reasonable accommodations include accommodations involving only the
member of the protected class). Furthermore, the employee is not entitled to the specific accommodation he desires.
See Nicastro v. Bair, E.E.O.C. Dec. 0120070531, 2008 WL 4287685, *2 (E.E.O.C. September 12, 2008) (citing
Enforcement Guidance: Reasonable Accommodation and Undue Hardship Under the Americans With Disabilities
Act, at Question 7 (October 17, 2002)). DLA did provide Anthony with a reasonable accommodation: Anthony was
instructed to ask his fellow co-workers for assistance. (Compl. ¶¶ 25–26.)

                                                         8
         Anthony’s accommodation request to be transferred to a different supervisor is a legally

insufficient accommodation and cannot sustain Kendrell’s reasonable accommodation claim. 7

Accordingly, summary judgment is granted and the claim is dismissed.

         B.       Anthony was not Subjected to a Hostile Work Environment

         To establish a prima facie case of hostile work environment under the Rehabilitation Act,

an employee must prove that: (1) he suffered intentional discrimination because of a disability;

(2) the discrimination was severe or pervasive; (3) the discrimination detrimentally affected him;

(4) the discrimination would have detrimentally affected a reasonable person of the same

protected class; and (5) that respondeat superior liability applied. See Boandl, 752 F. Supp. 2d

at 571. Due to the difficulty in determining the motivations of an action, “a discrimination

analysis must concentrate not on individual incidents, but on the overall scenario.” See Durham

Life Ins. Co. v. Evans, 166 F.3d 139, 149 (3d Cir. 1999).

         “When the workplace is permeated with ‘discriminatory intimidation, ridicule, and

insult,’” such that it alters the conditions of employment and creates an abusive working

environment, the “severe or pervasive” prong is met. See Harris v. Forklift Sys., Inc., 510 U.S.

17, 21 (1993). “[O]ffhanded comments and isolated incidents (unless extremely serious) are not

sufficient to sustain a hostile work environment claim. Rather, the conduct must be extreme to

amount to a change in the terms and conditions of employment.” Faragher v. City of Boca
7
  Kendrell also argues that DLA failed to engage in the “interactive process” of developing an adequate reasonable
accommodation. See Solomon v. Sch. Dist. of Phila., 882 F. Supp. 2d 766, 778 (E.D. Pa. 2012) (citing Williams v.
Phila. Housing Auth. Police Dep’t., 380 F.3d 751, 761 (3d Cir. 2004) (“‘Adverse employment decisions . . . include
refusing to make reasonable accommodations for a plaintiff’s disabilities,’ where ‘reasonable accommodation’
include ‘the employer’s reasonable efforts to assist the employee and to communicate with the employee in good
faith.’”); Mengine v. Runyon, 114 F.3d 415, 416 (3d Cir. 1997)). An employee can show a failure to engage by
demonstrating: “(1) ‘the employer knew about the employee’s disability’; (2) ‘the employee requested
accommodations or assistance for his or her disability’; (3) ‘the employer did not make a good faith effort to assist
the employee in seeking accommodations’; and (4) ‘the employee could have been reasonable accommodated but
for the employer’s lack of good faith.’” Mills v. Temple Univ., 869 F. Supp. 2d 609, 622 (E.D. Pa. 2012) (quoting
Taylor, 184 F.3d at 319–20). However, because Kendrell “cannot demonstrate reasonable accommodation, [DLA’s]
lack of investigation in to reasonable accommodation is unimportant.” Solomon, 882 F. Supp. 2d at 779 (quoting
Donahue, 224 F.3d at 233).

                                                         9
Raton, 524 U.S. 775, 788 (1998); see also Mufti v. Aarsand & Co., 667 F. Supp. 2d 535, 545

(W.D. Pa. 2009). “To determine whether discrimination is sufficiently hostile to create employer

liability, a reviewing court must look at the totality of the circumstances, including factors such

as ‘the frequency of the discriminatory conduct; its severity; whether it is physically threatening

or humiliating, or a mere offensive utterance; whether it unreasonably interferes with an

employee’s work performance.’” Boandl, 752 F. Supp. 2d at 571 (quoting Weston v.

Pennsylvania, 251 F.3d 420, 426 (3d Cir. 2001)). The court is not required to cobble together

unsubstantiated theories from otherwise innocuous facts. See Podobnik v. U.S. Postal Serv., 409

F.3d 584, 594 (3d Cir. 2005).

        Kendrell alleges that Anthony was harassed based on his mental disability, which created

both an objective and subjective hostile environment. (Compl. ¶ 31.) Although Kendrell’s

Response in Opposition does not contain a specific argument to establish a prima facie case of

hostile work environment, the Government identified and addressed the following four potential

arguments from the Complaint: (1) “Raday would regularly provide instructions on new tasks in

an abrupt, off the cuff way,” (see id. ¶ 17); (2) “Raday continuously subjected [Anthony] to

unnecessary criticism, sarcasm, and cynicism because of [Anthony’s] mental disability, (see id.);

(3) Raday allegedly told Anthony in response to a question, “I don’t have time to be running

around,” (see id. ¶ 25); 8 and (4) Herman allegedly told Anthony that “she was tired of hearing

Asperger’s Syndrome as an excuse,” (see id. ¶ 14). (See Def.’s Mem. Law Supp. 22.) We agree

with the Government’s proposed potential arguments for claims of hostile work environment

contained in Kendrell’s Response and also find that nothing asserted in the Complaint or




8
 After Raday instructed Anthony to ask one of his co-workers if he had questions or needed help, Anthony asked
her to introduce him to them. Raday allegedly responded, “I don’t have time to be running around.” (Compl. ¶ 25.)

                                                       10
evidenced in the supplemental documents provided by Kendrell amounts to a hostile work

environment.

         Kendrell cannot defeat summary judgment by relying on the allegations in the Complaint

alone. See Holmes, 2010 WL 4781103, at *11–12. Nevertheless, her arguments are legally

insufficient or do not rise to the level of “severe or pervasive.” See Harris, 510 U.S. at 23.

Offhanded comments, such as Herman’s alleged statement that she was tired of hearing

Anthony’s disability as an excuse, typically do not create a hostile work environment. See Mufti,

667 F. Supp. 2d at 545. According to the Complaint, this comment was made once and the

timing of it is unclear. (Compl. ¶14.) Therefore, we do not consider this comment severe or

pervasive.

         Likewise, the fact that a supervisor gave “abrupt, off the cuff” project instructions or was

overly critical, sarcastic, or cynical, as Kendrell claims Raday was to Anthony, “does not alone

evidence a hostile work environment.” Fusco v. Bucks Cty. of Pa., No. 08-2082, 2009 WL

4911938, at *10 (E.D. Pa. Dec. 18, 2009). Furthermore, the evidence provided by Kendrell does

not support the argument that Raday acted this way towards Anthony specifically because of his

disability. See Boandl, 752 F. Supp. 2d at 571. According to Anthony, other co-workers were

unhappy with the workplace environment. 9 (Doc. No. 45, Attachments, p. 2 (In what appears to

be Anthony’s written comments to an Agreement of Expectations, he writes, “Donna Radar’s

[sic] instructions are very fast and vague. Others agree with me on this.” (emphasis added)).)

Since Kendrell is unable to demonstrate that Raday’s treatment of Anthony was different than


9
 Kendrell’s Response in Opposition consists of unarranged documents and duplicates. One set of documents was
attached to Kendrell’s pro se Motion for Case to Go to Trial with a Jury (Doc. No. 41), while another set was
handed to the Court at the October 19 hearing (Doc. No. 45). These documents have been filed under seal. For
purposes of clarity, the documents will be identified here by the order in which they appear in the original filing.
         Many of these documents are partial reproductions or unverified as to their source. However, despite
potential evidentiary challenges, we grant them a modicum of weight in order to better understand Kendrell’s
arguments. See Houseknecht, 653 F. Supp. 2d at 555 (allowing for a liberal interpretation of pro se filings).

                                                         11
her treatment of other employees, she fails to establish that Raday singled-out Anthony because

of his disability. See Gordon v. City of N.Y., 612 F. App’x 629, 631 (2d Cir. 2015) (quoting

Brown v. Henderson, 257 F.3d 246, 254 (2d Cir. 2001)) (“[I]n the absence of evidence

suggesting that a plaintiff’s sex was relevant, the fact that both male and female employees are

treated similarly, if badly, does give rise to the inference that their mistreatment shared a

common cause that was unrelated to their sex.”); Lack v. Wal-Mart Stores, Inc., 240 F.3d 255,

262 (4th Cir. 2001) (citing Holman v. Indiana, 211 F.3d 399, 402 (7th Cir. 2000)); Robinson v.

Hyatt Corp., No. 07-3682, 2009 WL 2194639, *8 (D.N.J. July 23, 2009) (considering similar

treatment of plaintiff and coworkers to deny hostile work environment claim).

       Finally, Raday’s alleged response to Anthony that she didn’t “have time to be running

around” introducing him to his co-workers was clearly not offensive. See Faragher, 524 U.S. at

788 (holding that the “general civility code” will “filter out complaints attacking ‘the ordinary

tribulations of the workplace’”). This single incident cannot be used to as a basis for a hostile

work environment claim. See id.

       Based on the totality of the circumstances, Kendrell fails to establish a prima facie case of

hostile work environment. Accordingly, summary judgment is granted and the claim is

dismissed.

       C.      DLA did not Retaliate against Anthony

               1.      Kendrell Failed to Exhaust Her Retaliation Claim

       “A federal employee seeking relief under the Rehabilitation Act must exhaust

administrative remedies prior to filing suit.” Cave v. Potter, No. 10-2577, 2011 WL 4101501, at

*3 (E.D. Pa. Sept. 9, 2011) (quoting Campbell v. United States, 75 F. App’x 254, 258 (3d Cir.

2010)) (citing Freed v. Consol. Rail Corp., 201 F.3d 188, 191 (3d Cir. 2000)). As a general rule,



                                                 12
an employee cannot bring claims, in a civil lawsuit, that were not included in their Equal

Employment Opportunity Commission (“EEOC”) charge. See Gonzalez v. Potter, No. 09-0534,

2010 WL 2196287, at *2 (W.D. Pa. June 1, 2010) (citing Rogan v. Giant Eagle, Inc., 113 F.

Supp. 2d 777, 787 (W.D. Pa. 2000)); see also Evans v. Techs. Applications & Serv. Co., 80 F.3d

954, 962–63 (4th Cir. 1996) (citing King v. Seaboard Coast Line R.R., 538 F.2d 581, 583 (4th

Cir. 1976)) (“The allegations contained in the administrative charge of discrimination generally

operate to limit the scope of any subsequent judicial complaint.”).

       A failure to exhaust administrative remedies is fatal to a claim of employment

discrimination. See Cave, 2011 WL 4101501, at *4 (citing Wadhwa v. Sec’y Dep’t of Veterans

Affairs, 396 F. App’x 881, 885 (3d Cir. 2010)). The Third Circuit has held that the failure to

exhaust administrative remedies may result in the dismissal of a complaint. See id. The United

States Supreme Court emphasizes the procedural hurdles to federal court review are strictly

construed and “are not to be disregarded . . . out of a vague sympathy for particular litigants.”

Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984).

       Here, Anthony’s EEO complaint did not contain an allegation of retaliation by the

Government. (See EEO Compl.) Additionally, the Final Agency Decision from the DLA’s EEO

did not address retaliation. (See id., Ex. D (“Final Agency Decision”) (citing analysis of

discrimination and harassment on the basis of a mental disability).) Retaliation was raised for

the first time in Kendrell’s Complaint. (See Compl. ¶¶ 37–39.)

       Therefore, because Kendrell did not fully exhaust the administrative remedies for her

retaliation claim, the claim is untimely. Summary judgment is granted and the claim is

dismissed.




                                                 13
               2.      Kendrell’s Retaliation Claim Fails under the McDonnell Douglas
                       Analysis

       Even though Kendrell’s retaliation claim is untimely, it also fails on the merits.

Retaliation claims brought under the Rehabilitation Act are governed pursuant to the burden-

shifting framework in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). “Under this

framework, [the plaintiff] has the initial burden to make a prima facie case of discrimination.”

Simon v. Potter, 328 F. App’x 143, 147 (3d Cir. 2009).

               To establish a prima facie case of retaliation under the
               [Rehabilitation Act], a plaintiff must initially show: (1) protected
               employee activity; (2) adverse action by the employer either after
               or contemporaneous with the employee’s protected activity; and
               (3) a causal connection between the employee’s protected activity
               and the employer’s adverse action.”

Boandl, 752 F. Supp. 2d at 561 (alteration in original) (quoting Krouse v. Am. Sterilizer Co., 126

F.3d 494, 500–01 (3d Cir. 1997)).

       Once the employee establishes a prima facie case, the employer must “articulate some

legitimate, nondiscriminatory reason for the employment action.” Wishkin, 476 F.3d at 185. If

successful, the presumption of discriminatory action raised by the employee is rebutted. See id.

(citing Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254–55 (1981)). The burden then

shifts back to the employee to show that the employer’s “stated reason for the [adverse]

employment action, such as plaintiff’s rejection or separation, was pretextual.” Id. (citing

McDonnell Douglas, 411 U.S. at 804). To prove pretext, the employee must “cast [] sufficient

doubt upon each of the legitimate reasons proffered by the defendant so that a factfinder could

reasonably conclude that each reason was a fabrication . . . or . . . allow[] the factfinder to infer

that discrimination was more likely than not a motivating or determinative cause of the adverse



                                                  14
employment action.” Id. at 185 (alterations in original) (quoting Fuentes v. Perskie, 32 F.3d 759,

762 (3d Cir. 1994)). Thus, an employee who has made a prima facie case of discrimination

“may defeat a motion for summary judgment by either ‘([1]) discrediting the employer’s

proffered reasons, either circumstantially or directly, or ([2]) adducing evidence, whether

circumstantial or direct, that discrimination was more likely than not a motivating or

determinative cause of the adverse employment action.’” Id.

       Here, Kendrell fails to establish a prima facie case of retaliation. For purposes of this

motion, it is uncontested that Anthony engaged in protected activity by filing his EEO

Complaint. (See Def.’s Mem. Law Supp. 14.) However, because the complaint did not allege

retaliation, we assume the retaliation claim is based on Raday moving Anthony’s desk nearer to

her office and his placement on administrative leave. (See id.)

       The Government argues that there is no causal connection between the protected activity

and the alleged adverse actions. (See id. at 15.) To establish a causal connection, Kendrell must

show either “(1) a temporal proximity between the two events that is “unusually suggestive” of

retaliation, or (2) timing plus other evidence, such as evidence that [DLA] engaged in a ‘pattern

of antagonism’ with [Anthony].” See Boandl 752 F. Supp. 2d at 562.

       Anthony filed his EEO Complaint on June 24, 2013. (See Final Agency Decision, 2.) No

date is given for when DLA moved Anthony’s desk. (See Compl. ¶ 24.) Herman sent her Letter

of Concern on November 27, 2013, and Anthony was placed on administrative leave on February

19, 2014. (See Def.’s Mem. Law Supp. Exs. F (“Letter of Concern”), G (“Placement on

Administrative Leave Memorandum”).) Anthony was informed of his termination on May 19,

2015. (Notice of Decision 1.)




                                                15
        None of these actions are “unusually suggestive” of retaliation. See Luckiewicz v. Potter,

670 F. Supp. 2d 400, 412 (E.D. Pa. 2009) (time periods of two months, without additional

evidence, are not “unnecessarily suggestive” to demonstrate causation); Wascho v. Fed. Express

Corp., 402 F. Supp. 2d 547, 560 (E.D. Pa. 2005) (finding five months too distant); compare Jalil

v. Avdel Corp., 873 F.2d 701, 708 (3d Cir. 1989) (holding that two days between protected

activity and an adverse action was “unusually suggestive” of retaliatory motive), with Thomas v.

Town of Hammonton, 351 F.3d 108, 114 (3d Cir. 2003) (three weeks between complaint and

termination letter not “unusually suggestive”). All of these purported retaliatory adverse actions

occurred several months or years after Anthony filed his EEO Complaint. Therefore, Kendrell

cannot establish an “unusually suggestive” temporal proximity between Anthony’s protected

activity and the alleged retaliation.

        Likewise, Kendrell offers no evidence of retaliatory animus. The only allegations that

could amount to a “pattern of antagonism” are Raday’s allegedly “abrupt, off the cuff”

instructions, her unnecessary criticism of Anthony, and her comment declining to introduce

Anthony to his fellow co-workers. These allegations were addressed in Kendrell’s hostile work

environment claim. See Hostile Work Environment Claim, supra Section III-B. Since we have

already addressed these allegations, we need not do so again here. As we found above, these

claims do not rise to the level of a “pattern of antagonism.” See id.

        However, even if Kendrell could establish a prima facie case, the Government offers

several legitimate, nondiscriminatory reasons for placing Anthony on administrative leave. (See

Def.’s Mem. Law Supp. 21–22 (citing Letter of Concern; Placement on Administrative Leave

Memorandum).) According to a February 19, 2014 letter Anthony received informing him that

he was being placed on administrative leave, he had become “visibly upset” and “very angry



                                                16
about . . . current supervisor, Donna Raday.” (See Placement on Administrative Leave

Memorandum 1.) He said that he had “thought about [killing himself] every night since [he] was

11 years old, and that [he] wished [he] were dead.” (Id.) He continued that he “wouldn’t kill

[him]self because [he] didn’t want to spend eternity in purgatory.” (Id.) Herman, believing

Anthony to be a danger to himself and others in the workplace, required Anthony to undergo a

medical evaluation before he could resume his job. (Id.) In order to return to work, Anthony

would need to prove that he was medically able to return to duty and safely perform all of his

duties and responsibilities and that he no longer posed a threat to himself or others. (Id.)

However, after nearly sixteen months on administrative leave, Anthony was unable to provide

certain medical documentation from his treating physician that he was cleared to return to work.

(See Notice of Decision 7.) Therefore, his position with DLA was terminated. (See id.

(“Removing [Anthony] will enhance the efficiency of the federal service since the agency will be

able to assign [Anthony’s] duties to a dependable employee who is able to perform the duties of

[Anthony’s] position.”).)

       For these reasons, as well as other, more detailed instances of concern known to DLA

management, (see Notice of Decision 3–5; see also Def.’s Mem. Law Supp., Ex. H (“Notice of

Proposed Removal”), 2), the Government has met its burden to prove a legitimate,

nondiscriminatory reason for its actions concerning Anthony’s employment.

       Once the employer is able to show a legitimate, nondiscriminatory reason for its action,

the burden shifts back to the employee to prove that the proffered reason was pretextual.

Wishkin, 476 F.3d at 185. However, here, Kendrell cannot “cast [] sufficient doubt” to show that

a “factfinder could reasonably conclude that each reason was a fabrication” or an inference that

“discrimination was more likely than not a . . . determinative cause of the adverse employment



                                                 17
action.” See id. at 185 (alteration in original) (quoting Fuentes, 32 F.3d at 762); see also

Palmquist v. Shinseki, 689 F.3d 66, 74 (1st Cir. 2012) (applying “but-for” standard from Gross v.

FBL Fin. Servs., Inc., 557 U.S. 167, 175–77 (2009), to cases brought under the Rehabilitation

Act because of the textual similarity between the Rehabilitation Act and the Age Discrimination

in Employment Act).

       Accordingly, Kendrell cannot sustain her claims of retaliation under the Rehabilitation

Act. Summary judgment is granted and the retaliation claim is dismissed.

       D.      Issues Presented by Kendrell in Her Court Filings

       Finally, Kendrell’s Response in Opposition is not a traditionally formatted legal filing.

Rather, it is a combination of documents mixed with her own notes and annotations. Portions of

the filing consist of unrelated articles or internet printouts that do not speak to any factual or

legal arguments pertaining to the case at bar; however, a few documents and notes are provided

that help illustrate Kendrell’s argument. In particular, included is a copy, or a partial copy, of a

letter signed by Kendrell that states potential arguments concerning hostile work environment

and failure to accommodate claims. (Doc. No. 45, Attachments, p. 11.) We will briefly address

these now. See Houseknecht, 653 F. Supp. 2d at 555 (noting pro se filings are subject to liberal

construction); Dawson, 238 F. Supp. 3d at 717.

       Kendrell asks the following questions: (1) “Why was [Herman] allowed to deny Anthony

the accommodations he needed as a disabled person under the [ADA]?”; (2) “Why was [Raday]

allowed to isolate him and embarrass him?”; (3) “Why wasn’t he allowed to go back to work

despite obtaining a clearance from Dr. Rosenberg that he could?”; (4) “Why was [Herman]

allowed to change the conditions for his return and make them contingent upon working




                                                  18
independently, without accommodations, and still working under [Raday]?”; and (5) “Why

wasn’t he changed to a different supervisor . . . ?” (Doc. No. 45, Attachments, p. 11.)

       The first question addresses Anthony’s need to be able to ask questions concerning his

tasks in person and be provided reiteration of new task instructions when needed. (Compl. ¶ 28.)

As we noted above, Anthony wanted to ask Raday questions relating to new projects; however,

because she was out of the office frequently, she was not always able to respond in a manner

suitable to Anthony. (See id. ¶ 20.) In light of this, DLA provided Anthony a reasonable

accommodation to ask his co-workers for assistance when needed. (See id. ¶ 25.)

       The second question concerns the hostile work environment claim. Again, as noted

above, there is no evidence that Raday’s attitude towards Anthony rose to the level of “severe or

pervasive,” nor is there evidence that she treated him this way because of his disability. (See

Hostile Work Environment Claim, supra Section III-B.)

       The third question does not relate to any claim, specifically; however, it appears to

misstate Anthony’s condition to return to work. In a medical documentation letter signed by

Anthony’s treating physician, Dr. Leon Rosenberg, and dated February 10, 2015, Anthony was

not medically cleared to return to work. (See Notice of Decision 2–3.) Then in Dr. Rosenberg’s

March 30, 2015 medical documentation letter, he conditionally approved Anthony to return to

work if he received reassurances from Anthony’s new treating physician, Dr. Emanual Ugwoke,

regarding several medically-relevant questions. (See id. 1–2.) There is no record that Dr.

Ugwoke ever provided any recommendation or documentation concerning Anthony’s ability to

return to work. (See id. 7 (“Dr. Emanual Ugwoke could not provide documentation to the

agency regarding you [sic] safety returning to the workplace and recommended that you contact

[Dr. Rosenberg].”).) Therefore, it does not appear that Anthony properly complied with the



                                                19
conditions of his return, which, as noted above, ultimately led to his termination from DLA. See

McDonnell Douglas Analysis, supra Section III-D.

       The fourth and fifth questions relate to Anthony’s desired accommodation of transferring

to a new supervisor. As we stated, the law does not recognize that a change of supervisor is a

valid reasonable accommodation. See Gaul, 134 F.3d at 581; (see also Reasonable

Accommodation Claim, supra Section III-A.)

IV.    CONCLUSION

       For the reasons noted above, the Government’s Motion for Summary Judgment is

granted. Accordingly, Kendrell’s claims of failure to accommodate, hostile work environment,

and retaliation are dismissed. Likewise, Kendrell’s pro se Motion for Case to Go to Trial with a

Jury is denied.

       An appropriate Order follows.




                                               20
